Citation Nr: 0033046	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-19 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD), prior to October 1, 1997.

2.  The propriety of the current noncompensable rating 
assigned for the veteran's service-connected PTSD, effective 
October 1, 1997, to include whether the reduction of the 
evaluation of this disability was proper.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for PTSD 
and assigned an initial evaluation of 10 percent, effective 
April 26, 1994.  During the course of this appeal, in a May 
1997 rating action, the RO proposed to reduce the evaluation 
of this disability to noncompensably disabling; the reduction 
was implemented in a July 1997 rating action, effective 
October 1, 1997.

Because the veteran has disagreed with the initial and 
current ratings assigned for his PTSD, and in light of the 
RO's action in reducing the evaluation of this disability 
while this appeal was pending, the Board has recharacterized 
this claim as reflected on the title page.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).


REMAND

The veteran contends that his PTSD is much more severely 
disabling than reflected in the ratings assigned by the RO 
and warrants an evaluation in excess of the initial 10 
percent rating.  In support, he reports that the disability 
is manifested by numerous psychiatric symptoms and that it 
adversely affects his employability.  

During the course of this appeal, the veteran was afforded VA 
psychiatric examinations in September 1994 and January 1997.  
Based on the September 1994 examiner's diagnosis of PTSD, 
service connection was established for this disability.  In 
light of the January 1997 VA examiner's conclusions that the 
veteran suffered from generalized anxiety disorder, and 
indeed, that he did not have PTSD, however, the RO reduced 
the evaluation of this disability to current noncompensable 
rating.

The veteran challenges the adequacy of the January 1997 VA 
psychiatric examination on several grounds.  He asserts that 
the examination report is not competent for rating purposes 
because the physician did not review the claims folder prior 
to the preparation of his report.  With respect to that 
examiner's assessment that the veteran did not suffer from 
PTSD, the veteran points out that, in reaching that 
conclusion, the physician reasoned that the veteran did not 
suffer from recurrent and intrusive distressing recollections 
of his Vietnam experiences and that he did not exhibit 
avoidance behavior toward war-like events.  The veteran 
asserts, however, that in several statements, he complained 
of suffering from recurring nightmares relating to his 
Vietnam experiences as well as from sleep disturbance.  

The veteran also maintains that the latter examination is 
compromised because the examiner acknowledged that the 
veteran was receiving VA treatment for this disability but VA 
failed to obtain those records.  A review of the record shows 
that in several statements, the veteran reported receiving 
treatment for his PTSD at the Mountain Home, Tennessee, VA 
Medical Center (Mountain Home VAMC).  Indeed, the statements 
reflect that he identified two VA examiners from whom he had 
received treatment.  To date, VA has not attempted to 
associate these records with the claims folder and consider 
the findings and conclusions in those entries in the 
adjudication of these claims; however, the Board observes 
that the in the report of the January 1997 VA psychiatric 
examination, the physician briefly discussed his review of 
these records.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
these treatment records might be especially important in 
light of the January 1997 VA examiner's diagnosis and because 
they might contain other diagnostic impressions and 
conclusions that might be determinative in the disposition of 
this claim.  Moreover, these records may be especially 
important in this case in light of the decision of the United 
States Court of Veterans Appeals (now known as the United 
States Court of Appeals for Veterans Claims) (Court) in 
Fenderson.  In that case, the Court held that where, as here, 
the veteran challenges the initial evaluations assigned 
immediately following the grant of service connection, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim, a practice known as "staged rating."  Id. at 126.

In addition, the veteran points out that he has not been 
afforded a VA psychiatric examination in almost four years 
and argues that VA's duty to assist requires that he be 
afforded a contemporary and through one in conjunction with 
this claim; the Board agrees.  Under these circumstances, the 
Board finds that a contemporaneous and thorough VA 
psychiatric examination should be conducted, which must take 
into account the records of the veteran's prior medical 
history, to clarify the nature, extent and severity of his 
service-connected psychiatric disability.  Fenderson v. West, 
12 Vet. App. at 127; Goss v. Brown, 9 Vet. App. 109, 114 
(1996).

In addition, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991) can 
be no earlier than the effective date of that change.  VA 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, on remand, although the RO considered both the former 
and revised criteria in its May 1997 rating action, on 
remand, the RO must continue to consider the claim pursuant 
to both versions in all rating actions during the course of 
the entire appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Further, the record shows that the RO reduced the evaluation 
of the veteran's PTSD in light of the findings contained in 
the January 1997 VA psychiatric examination, reasoning that a 
noncompensable rating was warranted because the veteran had 
no active manifestations of that disability.  In this regard, 
however, the Board cautions that, in Mittleider v. West, 11 
Vet. App. 181 (1998), the Court held that regulations require 
that when examiners are not able to distinguish the symptoms 
and/or degree of impairment due to PTSD from any other 
diagnosed psychiatric disorder, VA must consider all 
psychiatric symptoms in the adjudication of the claim.  As 
such, unless a VA examiner, subsequent to his or her review 
of the record concludes that all the veteran's psychiatric 
symptoms are unrelated to the veteran's PTSD, those symptoms 
that cannot be distinguished from his service-connected PTSD 
must be considered in the evaluation of this disability.  Id. 
at 182.

As a final point, the record shows that service connection is 
in effect for only one other disability, superficial left 
shoulder burn scars, which have been evaluated as 
noncompensably disabling since November 4, 1983.  In 
adjudicating the veteran's claim the RO has not given 
consideration to the provisions of 38 C.F.R. § 3.324.  On 
remand the potential application of this regulation must be 
considered by the RO.

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care from the Mountain Home VAMC 
as well as from any other facility or 
source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded comprehensive VA psychiatric 
examination, if possible, to be conducted 
by an examiner who has not previously 
evaluated the veteran, to determine the 
current severity of his service-connected 
psychiatric disability.  It is imperative 
that the veteran's examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination reports should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  If more 
than one psychiatric disability is 
diagnosed, the examiner should comment 
upon the relationship between each of the 
other diagnosed disabilities and the 
veteran's service-connected PTSD, to 
include whether it is possible to 
separate the symptomatology attributable 
to any of the other diagnosed psychiatric 
disabilities from the from the veteran's 
PTSD, and, if so, the percentage of the 
GAF score representing impairment due to 
PTSD.  If the examiner concludes that a 
diagnosis of PTSD is not appropriate, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's psychiatric impairment 
is related to either his service-
connected PTSD or to his period of 
service.  The examiner should also 
provide a multi-axial assessment, 
including assignment of a Global 
Assessment of Functioning (GAF) score and 
an explanation of what the score means.  
In offering this assessment, the examiner 
should comment on the impressions 
contained in the September 1994 and 
January 1997 VA psychiatric examinations, 
the VA outpatient treatment records, and 
the veteran's statements.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  This should specifically 
include the Court's decisions in 
Mittleider v. West, 11 Vet. App. 181 
(1998) and Fenderson v. West, 12 Vet. 
App. 119 (1999), as well as both the 
former and revised criteria for 
diagnosing and evaluating psychiatric 
disabilities that became effective 
November 7, 1996.  61 Fed. Reg. 52,695 
(1996).  In addition, if the RO concludes 
that a compensable evaluation for the 
veteran's service-connected psychiatric 
disability is not appropriate during any 
portion of the appellate period, it must 
consider whether a 10 percent evaluation 
is warranted pursuant to 38 C.F.R. 
§ 3.324.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC) and allowed an 
appropriate period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Further, the 
veteran should be informed that review of 
any issue not currently in appellate 
status might be obtained only through the 
usual appellate procedures, including a 
notice of disagreement, a statement of 
the case, and a substantive appeal.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. Smith
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


